[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________            FILED
                                                U.S. COURT OF APPEALS
                             No. 11-13003         ELEVENTH CIRCUIT
                         Non-Argument Calendar         FEB 3, 2012
                       ________________________        JOHN LEY
                                                         CLERK
               D.C. Docket No. 1:11-cr-00096-TWT-CCH-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

ESTANISLAO HERNANDEZ-CASARRUBIAS,
a.k.a. Estanislao Hernandez,

                                                         Defendant-Appellant.

                      ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (February 3, 2012)



Before CARNES, WILSON and BLACK, Circuit Judges.

PER CURIAM:
      Estanislao Hernandez-Casarrubias appeals his 41-month sentence for illegal

reentry, in violation of 8 U.S.C. § 1326(a), (b)(2). On appeal, Hernandez-

Casarrubias argues that his sentence is substantively unreasonable and that the

district court should have granted a downward variance.

      We review the substantive reasonableness of a sentence for abuse of

discretion. United States v. Pugh, 515 F.3d 1179, 1190 (11th Cir. 2008). “The

review for substantive unreasonableness involves examining the totality of the

circumstances, including an inquiry into whether the statutory factors in [18

U.S.C.] § 3553(a) support the sentence in question.” United States v. Gonzalez,

550 F.3d 1319, 1324 (11th Cir. 2008). “[T]he party who challenges the sentence

bears the burden of establishing that the sentence is unreasonable in the light of

both [the] record and the factors in section 3553(a).” United States v. Talley, 431
F.3d 784, 788 (11th Cir. 2005). “The weight to be accorded any given § 3553(a)

factor is a matter committed to the sound discretion of the district court.” United

States v. Williams, 526 F.3d 1312, 1322 (11th Cir. 2008) (quotations and alteration

omitted). We vacate a sentence only if “left with the definite and firm conviction

that the district court committed a clear error of judgment in weighing the

§ 3553(a) factors by arriving at a sentence that lies outside the range of reasonable

sentences dictated by the facts of the case.” United States v. Irey, 612 F.3d 1160,

                                          2
1190 (11th Cir. 2010) (en banc), cert. denied, 131 S. Ct. 1813 (2011) (quotation

omitted). Although we do not automatically presume a sentence within the

guidelines range is reasonable, we ordinarily expect a sentence within the

Guidelines range to be reasonable. United States v. Hunt, 526 F.3d 739, 746 (11th

Cir. 2008).

      When sentencing a defendant, a district court shall consider: (1) the nature

and circumstances of the offense and the history and characteristics of the

defendant; (2) the need for the sentence imposed to reflect the seriousness of the

offense, to promote respect for the law, and to provide just punishment for the

offense, to afford adequate deterrence to criminal conduct, to protect the public

from further crimes of the defendant, and to provide the defendant with training,

medical care, or correctional treatment; (3) the kinds of sentences available; (4)

the sentencing guidelines’ range; (5) pertinent Sentencing Commission policy

statements; (6) the need to avoid unwarranted sentencing disparities among

similarly situated defendants with similar records; and (7) the need to provide

restitution to victims. See 18 U.S.C. § 3553(a).

      Upon review of the record and consideration of the parties’ briefs, we

affirm.

      Hernandez- Casarrubias argues the district court abused its discretion by

                                          3
rejecting his request for a variance. Specifically, Hernandez-Casarrubias contends

the district court should have rejected the guideline range due to the Sentencing

Commission’s misguided policy decisions. Although a court may use a policy

disagreement to support a variance, see, e.g., Kimbrough v. United States, 552
U.S. 85, 102 (2007), Hernandez-Casarrubias provides no authority requiring such

a variance. The sentencing court considered Hernandez-Casarrubias’s argument

and chose to reject it, finding instead that the Sentencing Commission’s scheme

was appropriate in this case. The district court proceeded to consider all of the

§ 3553(a) factors, including Hernandez-Casarrubias’s criminal history, and

imposed a guideline-range sentence. The district court sufficiently justified its

chosen sentence. Thus, Hernandez-Casarrubias has failed to demonstrate that his

41-month sentence is unreasonable.

      AFFIRMED.




                                          4